Citation Nr: 1703103	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In June 2015, the Board issued a decision in which the Veteran's claim for service connection for a left ankle disorder was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2016 Memorandum Decision, the Court vacated the June 2015 decision and remanded the matter to the Board for readjudication.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the July 2016 Memorandum Decision, the Court found the May 2014 VA examiner failed to explain why the evidence that degenerative arthritis in the left ankle was worse than in the right ankle was not favorable to the Veteran's claim and did not undermine the examiner's conclusion that left ankle arthritis was the result of obesity, a condition that would presumably affect both ankles.  For that reason, the Court vacated the June 2015 decision denying service connection for a left ankle disorder and remanded the matter to the Board for readjudication.  Given the Court's finding as to the inadequacies in the May 2014 VA opinion, a remand is warranted in order to obtain an additional opinion that addresses the questions delineated below. 

Accordingly, the case is remanded for the following action:

1.  An addendum to the May 2014 VA opinion must be obtained from the same examiner or another qualified examiner, if the May 2014 examiner is not available.  The electronic claims file must be made available to and reviewed by the examiner.  An examination of the Veteran must only be conducted if the examiner so requires.  

Based on a review of the electronic claims file, the examiner must explain why the evidence that shows that the degenerative arthritis in the left ankle is worse than in the right ankle is not favorable to the Veteran's claim that his current left ankle disorder resulted from his original ankle injury in service, and does not undermine the examiner's prior conclusion that left ankle arthritis is the result of age-related changes, morbid obesity, and diabetes with peripheral neuropathy, conditions the Court found would presumably affect both ankles.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The VA opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

